      Case 2:18-cr-00422-SMB Document 857 Filed 01/27/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-00422-001-PHX-SMB
10                   Plaintiff,                        ORDER
11   v.
12   Michael Lacey, et al.,
13                   Defendants.
14
15           The Court ordered oral argument on Defendant John Brunst’s Motion to Dismiss
16   Indictment on Failure to Allege the Necessary Elements of the Travel Act, (Doc. 746,

17   “Mot.”). Defendants Lacey, Larkin, Padilla, Spear, and Vaught join the Motion. (Docs.
18   751, 754, 755, 757, 787.) The Government filed a Response, (Doc. 776, “Resp.”), and

19   Defendant filed a Reply, (Doc. 798, “Reply”). Oral argument is set for January 29, 2020.

20   To facilitate expeditious proceedings, and in addition to the questions presented in
21   Defendant Brunst’s Reply, (Reply at 4-5), the Court solicits the parties to specifically
22   address the following:

23        (1) The consequences of the Superseding Indictment’s (Doc. 230, “SI”) omission of
24            “business enterprise” to define the predicate unlawful activity under 18 U.S.C. §
              1952(b).
25
26              • Is the “business enterprise” modifier an essential element of the crimes
27                charged under 18 U.S.C. § 1952. “[I]f properly challenged prior to trial, an
                  indictment’s complete failure to recite an essential element of the charged
28
                  offense is not a minor or technical flaw subject to harmless error analysis,
     Case 2:18-cr-00422-SMB Document 857 Filed 01/27/20 Page 2 of 3



 1              but a fatal flaw requiring dismissal of the indictment.” United States v. Omer,
 2              395 F.3d 1087, 1089 (9th Cir. 2005) (quoting United States v. Du Bo, 186
                F.3d 1177, 1179 (9th Cir. 1999); see also United States v. Hooker, 841 F.2d
 3
                1225, 1231 (4th Cir. 1988) (“An essential element of a crime—one that
 4              affects a substantial right—is ‘one whose specification . . . is necessary to
 5              establish the very illegality of the behavior and thus the court’s jurisdiction.”)
                (quoting United States v. Cina, 699 F.2d 853, 859 (7th Cir. 1983), cert
 6
                denied, 464 U.S. 991, 104 S. Ct. 481, 78 L.Ed.2d (1983)).
 7
 8           • The Ninth Circuit recognizes “[a]n indictment under the Travel Act requires
               allegations of each of the three elements of the crime: (1) interstate commerce
 9
               or use of an interstate facility (2) with intent to promote an unlawful activity
10             and (3) a subsequent overt act in furtherance of that unlawful activity.”
11             United States v. Tavelman, 650 F.2d. Is 18 U.S.C. § 1952(b) definitional in
               nature, rather than an essential element of a Travel Act offense? See United
12
               States v. Shafi, 252 F.Supp.3d 787, 792 (N.D. Cal. 2017) (noting that, if
13             definitional, “the relevant facts do not need to be pleaded in the indictment
14             unless they are necessary to “fairly inform [] a defendant of the charge
               against him which he must defend; and enable[] him to plead an acquittal or
15
               conviction in bar of future prosecutions of the same offense”) (quoting
16             United States v. Lazarenko, 564 F.3d 1026, 1033 (9th Cir. 2009)).
17
      (2) If omission of “business enterprise” language is not, by itself, fatal to the SI, does
18
          the charging instrument fulfill its constitutional function by placing defendants on
19        sufficient notice of the crimes charged? United States v. Buckley, 689 F.2d 893, 899
20        n.5 (9th Cir. 1982).

21
             • The Court previously acknowledged the SI fulfilled this constitutional
22             mandate albeit considering different legal arguments. (Doc. 793 at 22
23             (holding the SI was not constitutionally overbroad and alleged sufficient
               mens rea, the Court could not “conclude that . . . the allegations in the SI do
24
               not give fair warning that facilitating a criminal act is itself a crime”)).
25
26           • The SI identifies numerous interactions between Defendants and various
               business enterprises or individuals that may plausibly fit the Travel Act’s
27
               definition of “business enterprise” when assessing the sufficiency of the
28             evidence at trial. (Doc. 776 at 1, 7-9.); see also United States v. Buckley, 689


                                               -2-
     Case 2:18-cr-00422-SMB Document 857 Filed 01/27/20 Page 3 of 3



 1              F.2d 893, 897 (9th Cir. 1982) (determining the proper question at the pretrial
 2              stage is “whether the indictment adequately alleges the elements of the
                offense and fairly informs the defendant of the charge, not whether the
 3
                Government can prove its case.”).
 4
 5                   - For example, the SI contains detailed factual allegations describing
                       Backpage’s relationship with entities plausibly interpreted as
 6
                       “business enterprises.” (See Doc. 232 ⁋ 9 (“. . . in an attempt to secure
 7                     prostitutes’ future business”), ⁋ 11 (“In addition to affirmatively
 8                     creating prostitution-related content and intentionally soliciting
                       prostitution-related business”), ⁋ 59 (“In addition to pursuing a formal
 9
                       partnership with TER, Backpage also formed ‘affiliate’ partnerships
10                     with other organizations and individuals who were known to be
11                     involved in the prostitution industry.”)).

12
            • The proper weight the Court should accord to the SI’s multiple references to
13            18 U.S.C. § 1952. Although reference alone, is insufficient substitute for the
14            recitation of an essential element, courts often consider the reference of the
              charging statute in the body of an indictment a factor in assessing the
15
              sufficiency of the indictment. See U.S. v. Avery, 295 F.3d 1158, 1175 (10th
16            Cir. 2002) (citing United States v. Dashney, 117 F.3d 1197, 1206 (10th Cir.
17            1997)); see also United States v. Poole, 929 F.2d 1476, 1479 (10th Cir. 1991)
              (“An indictment is not insufficient merely because it fails to recite the precise
18
              language of the statute.”).
19
20    (3) Does the text of the 18 U.S.C. § 1952 or Ninth Circuit precedent indicate a Travel
          Act charge is necessarily cabined to a single business enterprise? (See Mot. at 6;
21
          Resp. at 8-9.)
22
23       Dated this 27th day of January, 2020.

24
25
26
27
28


                                              -3-
